DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley et al. (US 2016/0235113).
Claim 26. Henley et al. discloses an apparatus for inserting objects into a filter rod, the apparatus comprising a frame (generally shown in Figure 6) and a singulation drum 124 (cone pallet) releasably supported by the frame and comprising pockets 172, 176 (plurality of cavities) each adapted to receive an object O ([0041]; Figure 10). Object O is a frustoconical object ([0023]; Figures 4 and 5). The apparatus further comprises feed tubes 120 (cone magazine) which feed objects O to an escapement 122 that orients and delivers the objects O to one or more rotating singulation drums 124 (cone pallet) ([0032]; Figure 9). A first outlet 140B of an escapement 122 can supply objects O to the first row 170 of first pockets 172, and a second outlet 140B of the same escapement 122 can supply objects O to the second row 174 of second pockets 176 ([0041]; Figures 9 and 10). Henley et al. discloses that prior to transfer, object O is the lowermost object of the supply of objects contained in each channel 140. A vacuum fitting 160 is located between adjacent channel outlets 140B (see FIGS. 6 and 9). The vacuum fitting 160 can have a vacuum port 162 (actuator) (see FIG. 9) that draws objects O out of the channel outlets 140B and towards pockets in the respective singulation drums 124. For example, as shown in FIG. 9, a stop surface 164 can be located on the support member 146, e.g., between adjacent rows of pockets on the singulation drum 124. The vacuum port 162 can be in the stop surface 164, and can draw the objects O out of the respective channel outlets 140B and toward the stop surface, facilitating axial movement of the objects into the pockets of the singulation drum 124. According to embodiments, the timing of the compressed air in the acceleration channels 156 and the timing of the vacuum in the vacuum ports 162 can be coordinated to precisely control movement of the objects O from the escapements 122 onto the singulation drums 124 ([0040]; Figure 9).

Allowable Subject Matter
Claims 1-15 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Henley et al. (US 2016/0235113). Henley et al. discloses an apparatus for inserting objects into a filter rod, the apparatus comprising feed tubes 120 (cone magazine) which feed objects O to an escapement 122 that orients and delivers the objects O to one or more rotating singulation drums 124 (cone pallet) ([0032]; Figure 9). The feed tubes 120 (cone magazine) are not configured such that the objects O all move in the same direction through the respective escapements. Henley et al. teaches two escapements 122 which transfer objects O in opposing lateral directions (Figure 9).

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Heidtmann in view of Lukhaub et al. and Henley et al. do not disclose or suggest a vacuum source which applies a transfer force to the lowermost cone and is in fluid communication with an open lower end of the cavity which is opposite the open upper end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747